DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insert … is exposed onto the first plane (claim 29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
See, for example, FIG. 4 wherein the applicant shows the insert 33 being inside the groove 14 but not onto the first plane 11.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 29 thru 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In lines 9-10 of claim 29, the term “onto” in the limitation “the insert … is exposed onto the first plane” is unclear because the insert is not necessarily exposed onto the first plane.  See, for example, FIG. 4 wherein the applicant shows the insert 33 in the groove 14; however, it is not “onto” the first plane 11 but rather inside the groove 14.  Appropriate clarification and/or correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	In view of the 112 rejection above, claim(s) 29 thru 31, and 35 thru 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. US 7,154,121 B2.  Hsieh discloses 
Regarding claim 30, see, for example, column 3, lines 50-55 wherein Hsieh discloses a Ni, a ferromagnetic metal.
Regarding claim 31, see, for example, Fig. 2 wherein Hsieh discloses a bonding wire form 11.
	Regarding claim 35, see, for example, Fig. 2 wherein Hsieh discloses the insert 11 extending form the first plane to the second plane.
	Regarding claim 36, see, for example, Fig. 2 wherein Hsieh discloses the insert 11 extending inwards from the first plane up to a point before reaching the second plane of the growth substrate 10.
	Regarding claim 37, see, for example, Fig. 2 wherein Hsieh discloses an AlN layer 14, which is also a nucleation layer.  
	Regarding claim 38, see, for example, Fig. 2 wherein Hsieh discloses a protrusions between the grooves.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 7,154,121 B2 as applied to claims 29-31, and 35-38 above, and further in view of Pfeil 5,132,080.  Hsieh does not disclose a method of forming by heat treatment of one of metal powder alloy powders and ceramic powder.  However, Pfeil discloses (see, for example, claim 10) a method of forming a nickel sheet with metal powder that receives heat treatment.  It would have been obvious to one of ordinary skill in the art to form by heat treatment of one of metal powder alloy powders and ceramic powder in order to form a uniform layer with a desired degree of porosity and thickness, and minimized cost.

7.	Claims 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 7,154,121 B2 as applied to claims 29-31, 35-38 above, and further in view of Jeong US 2016/0380155 A1.  Hsieh does not disclose a method of forming a fixation substrate, and a high reflectivity substance.  However, Jeong discloses (see, for example, FIG. 7) a method comprising forming a fixation substrate 165, and a high reflectivity substance 169.  It would have been obvious to one of ordinary skill in the art to form a fixation substrate in order to better secure the insert and form better contacting with the substrate.
	Regarding claim 34, see, for example, paragraph [0095] wherein Jeong discloses the high reflectivity substrate being various metals such as Ni which are have reflectivity.  

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee 
April 27, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815